Citation Nr: 1747209	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to April 1970, to include service in Vietnam from June 1969 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.   

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in November 2016.  A transcript of the hearing is of record.

In a February 2017 Board decision, the claim for a respiratory disorder was remanded for a new VA examination and opinion.  The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

No currently diagnosed respiratory disorder was first manifest during active duty or is shown to be etiologically related to any injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection of a respiratory disorder, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the Veteran's claim for service connection for a respiratory disorder, the Veteran was provided notice in January 2009, prior to the unfavorable adjudication of May 2009, which satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter informed the Veteran of the evidence necessary to substantiate his claim, the evidence that VA and the Veteran were respectively responsible for obtaining, and of the elements of service connection.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  Over the course of the appeal period, the Veteran underwent VA examinations in May 2009 and May 2017 pertinent to his claimed respiratory disorder.  A VA opinion was obtained in May 2017.  The Board considers the results all of the examinations and opinions to be adequate for rating purposes.  

The Veteran was provided a hearing before the undersigned VLJ in November 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

For the foregoing reasons, VA's duties to notify and to assist have been met.  All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection Claims

Legal Framework

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, to include respiratory cancers.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id.  However, the Veteran has not been diagnosed with any respiratory cancers, nor any other disease listed in the applicable regulation.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Contentions - Respiratory Disorder

The Veteran has asserted that he has a respiratory condition originating during his service in Vietnam from June to December 1969, when he related that he was found face down in the sand and that his throat had closed up in that December.  He has attributed his claimed respiratory condition to exposure to Agent Orange during his service in Vietnam.  The Board notes the Veteran's Vietnam service from his service personnel records and concedes possible exposure to Agent Orange while in service.  38 C.F.R. § 3.307.

The Veteran first made a claim for his respiratory condition with VA in January 2009, approximately 39 years after leaving active service.  The Veteran received his first VA examination for his claimed respiratory condition in May 2009.  Here, the examiner diagnosed chronic obstructive pulmonary disease (COPD) and noted the Veteran was being treated with a daily inhaled bronchodilator and inhaled anti-inflammatories.  No oral or parenteral steroids were prescribed, or any immunosuppressive medications.  The examiner noted the Veteran's medical history for his COPD, noting he had an incident in 2003 where he was hospitalized for difficulty breathing and a tracheotomy was performed.  No medical opinion was provided as to the etiology of the Veteran's diagnosed COPD.  Thus, for the purposes of service connection, the requirement for a current disability is met.

The Veteran had submitted copies of private medical treatment, to include imaging of the chest taken in April 2009.  The interpreting physician noted the presence of COPD, evidence of pulmonary emphysema, and moderate coronary atherosclerosis.  A suspected small right pleural effusion and possible lobulated complement along the right major fissure versus segmental right middle lobe atelectasis were noted.  No opinion was provided by this private physician as to the etiology of the Veteran's respiratory disorders.

In January 2011, one of the Veteran's private treating physicians and a pulmonologist, Dr. C., noted that the Veteran has COPD and sleep apnea, and that he had been providing care for the last 2-3 years.  Dr. C. stated that the Veteran has "chronic lung disease" which is a "well-documented sequelae to Agent Orange exposure."  Dr. C. provided no rationale for his opinion.

The Veteran received a VA examination in May 2017.  The Veteran received a diagnosis of COPD.  The examiner noted the initial manifestation of the disease was in 2003, when the Veteran had reported trouble breathing and required surgery for a tracheotomy.  This examiner noted there was no asbestosis, but that the diagnosed COPD was secondary to chronic tobacco use.  This examiner also opined that the Veteran's respiratory condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that COPD is caused by noxious particles or gas, most commonly from tobacco smoking, which triggers an abnormal inflammatory response in the lung. The primary risk factor for the development of COPD is chronic tobacco smoking followed by occupational exposure and genetics. The Veteran smoked one pack of cigarettes per day for over 40 years, and was also exposed to second hand smoke while growing up. The examiner concluded by noting a review of records fail to show any correlation of his COPD to exposure to herbicides in Vietnam, but rather due to his long history of tobacco use.

This VA examiner also commented on the December 1969 incident, diagnosed as a syncope of unknown etiology, noting the Veteran's separation examination five months later, in April 1970, was silent for any respiratory or pulmonary findings, and it was therefore less likely than not that the Veteran's current COPD was due to this single syncopal episode in December 1969.

The VA examiner also commented on the January 2011 statement from Dr. C., where he opined that the Veteran's "chronic lung disease is a well-documented sequelae to Agent Orange exposure."  The VA examiner noted that Dr. C. did not specify a chronic lung disease, that he didn't mention the Veteran's already diagnosed COPD, or mention the correlation between COPD and the Veteran's documented tobacco smoking for over four decades.  Dr. C. also did not cite or reference any sources for his opinion that the chronic lung disease is a sequelae from Agent Orange.  Therefore, the VA examiner concluded, it is less likely than not the Veteran's current lung condition was due to or incurred by Agent Orange, as the medical literature does not support Agent Orange as a cause of COPD.

The Board finds the opinion of Dr. C., the private pulmonologist, that "chronic lung disease" which is a "well-documented sequelae to Agent Orange exposure" to be of no probative value by itself.  This pulmonologist has consistently diagnosed the Veteran with COPD, an obstructive lung disease, and obstructive sleep apnea, but he only made a general statement about a generalized condition-chronic lung disease-and not a specific comment on the Veteran's diagnosed COPD.  Further, this opinion was provided without any rationale, and there was no evidence Dr. C. had reviewed the Veteran's entire claims file.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The remainder of the medical records from this pulmonologist contains diagnoses and treatment of COPD consistent with VA's own diagnoses and treatment.

The Board finds the May 2017 VA examination report and opinion to be the most probative evidence of record.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After completing necessary testing, the examiner found that the Veteran suffered from COPD, which is not caused by herbicide exposure, but rather the Veteran's long history of cigarette smoking.  This examiner reviewed the claims file and provided opinions that were sufficiently clear and had well-reasoned rationales. See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board acknowledges the Veteran's lay statements contending that his COPD is related to his herbicide exposure.  The Veteran is competent to report his symptoms of breathing problems and their onset.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, the Board finds that the Veteran is not competent to provide such an etiological opinion relating the claimed condition to service.    

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a respiratory disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to herbicides, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


